EXHIBIT 32.2 CERTIFICATION OF CHIEF FINANCIAL OFFICER PURSUANT TO 18 U.S.C. SECTION 1350, AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 In connection with the accompanying quarterly report on Form 10-Q of CEFC Global Strategic Holdings, Inc. for the quarter ended May 31, 2014, I certify, pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, to my knowledge, that: (1) the quarterly report on Form 10-Q of CEFC Global Strategic Holdings, Inc. for the quarter ended May 31, 2014 complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934; and (2) the information contained in the quarterly report on Form 10-Q for the quarter ended May 31, 2014 presents, in all material respects, the financial condition and results of operations of CEFC Global Strategic Holdings, Inc. By: /s/ Qinzhen Li Name: Qinzhen Li Title: Chief Financial Officer Date: July 15, 2014
